DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments filed 12/10/21 have been entered. The amendments have overcome the previously presented 112(b) rejection(s) in the Office Action dated 6/17/21. 

Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. The claims in question were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 20150027732 A1).
Applicant first argues with respect to claim 1 that the newly recited limitation is not taught. The examiner respectfully disagrees. The examiner notes the broad recitation of the lift member being configured to support an elevator […]. First, an elevator is not even required by the claim and so the claim limitation may be met if the lift member is able to support a hypothetical-not-required elevator. Second, in this case, the examiner asserts that the lift member operatively supports the elevator in the case of Wood. In other words by virtue of being a part of the same rig and used in a particular sequence to deploy a tubular/drill a well, the lift member does “support” the functionality of the elevator. The specific manner of “supporting” is not recited and the claims must be read under the broadest reasonable interpretation. 
Applicant secondly argues, with respect to claim 9, that Wood does not teach “the support member is in contact with the elevator”. The examiner respectfully disagrees. Applicant’s arguments appear predicated on an improperly narrow interpretation of what “contact” must entail, specifically, applicant appears to suggest that the existence of intermediate components would prevent contact. However as expressed by the examiner, the claim permits indirect contact via those intermediate components. By analogy, a baseball batter may make contact with a baseball. This contact does not does not mean that the person of the batter has made direct physical contact with the ball (hopefully). Rather, this contact typically occurs via an intermediate component called a baseball bat. In other words, the claim does not recite direct physical contact, but rather the broader “contact”, which may be reasonably understood in any number of ways including indirect contact via intermediate components and has been examined accordingly.  
Finally applicant argues, with respect to claim 18, applicant argues that the recited order of steps is not taught by Wood. Specifically applicant argues that, the prior art teaches that the “load is transferred to the elevator 300 after tubular make-up”, while applicant’s invention intends that the weight be maintained on the elevator while the drill string is being made-up. The examiner notes with respect to claim 18 that there is no recitation either explicitly or implicitly which suggests the order of steps argued by applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner additionally notes the new 112(b) rejection in light of applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18, as amended, recites that a weight of the first tubular is “transfer[red]” “to an elevator” after “supporting a weight of the first tubular using a compensator”. However, the claim then recites “actuating the compensator to lift the first tubular relative to the elevator while maintaining the weight on the elevator”. However, if the weight of the tubular has been transferred to the elevator [from the compensator], it is not clear what applicant means, by using the compensator to move the first tubular relative to the elevator. In other words, the compensator has already transferred the weight to the elevator. However how then could the compensator (which has already been recited as transferring the weight of the tubular to the elevator), then move the tubular relative to the elevator which is already supporting the weight of the tubular? It is not clear if applicant intends to refer to first/second elevator(s). Claims 19-22 and 24 are rejected for depending from an indefinite claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 20150027732 A1).

Regarding claim 1, Wood teaches a tubular compensator assembly (Fig 4A, compensator 220), comprising: 
a housing (Fig 4A, frame 216); 
a lift member (Fig 4A, shaft 228 and fill up tool 250) coupled to the housing (Fig 4A, the lift member as defined is at least indirectly coupled to housing 216), wherein the lift member is configured to support an elevator for carrying a tubular (Para 0023, the lift member is usable to operably support the elevator 300. This is discussed in additional detail in the response to arguments and not repeated again here in its entirety); 
a support member (Fig 4A, frame 223); and 
an actuator (Fig 4A, piston cylinders 219 and 221) for moving the housing and the lift member relative to the support member (As seen in the actuated/extended state of Fig 5A, the housing 216 and lift member 228/250 are moved relative to support member 223).  

Regarding claim 2, Wood further teaches wherein the lift member extends through the support member (Fig 4A, lift member 228/250 extends through support member 223).  

Regarding claim 3, Wood further teaches wherein the actuator comprises a piston and cylinder assembly (Fig 4A, piston cylinders 219 and 221).  

Regarding claim 4, Wood further teaches wherein the support member is attached to the distal end of a piston of the piston and cylinder assembly (Fig 4A, 5A support 223 is attached the distal/bottom position of the piston 219 via the cylinder 221).  

Regarding claim 5, Wood further teaches a swivel (Fig 4A-4B, swivel 230) connected between the housing and the lift member (Fig 4A-4B, swivel 230 is between the lift member 228 and upper frame 216).  

Regarding claim 6, Wood further teaches wherein the lift member is rotatable relative to the housing (Para 0040, Fig 4B, “the fluid swivel 230 allows the fill up tool 250 to rotate with the tubular 101. In particular, the fill up tool 250 is coupled to the fluid shaft 228, which rotates against the bearings 232 relative to the outer mandrel 231, the adapter sub 215, and the upper frame 216.”).  

Regarding claim 7, Wood further teaches a spacer member (Fig 4B, the rods 217) disposed below the support member (Fig 4B, the rods 217 as shown are below the support member frame 223 and result in the slips 225 being axially spaced apart from the support).  

Regarding claim 8, Wood further teaches a guide member (Para 0033 “guide pins 226”) coupled to the support member (Fig 4B, guide pins 226 are at least indirectly coupled to 223).

Regarding claim 9, Wood teaches tubular handling assembly, comprising: 
an elevator (Fig 1-3, elevator 300); and 
a tubular compensator assembly (Figs 2, 4A, compensator 220), having: 
a housing (Fig 4A-4B, housing 225); 
a lift member (Fig 4A, shaft 228 and fill up tool 250) coupled to the housing (Fig 4A, the lift member as defined is at least indirectly coupled to housing 225); 
a support member (Fig 1, frame 216), wherein the support member is in contact with the elevator (Fig 2, support member/frame 216, not specifically labelled in Fig 2, but is a part of the compensator 220, is at least indirectly in contact with the elevator via intermediate components e.g. 205 and 305. This is discussed in additional detail in the response to arguments and not repeated again here in its entirety); and 
an actuator (Fig 4A, piston cylinders 219 and 221) for moving the housing and the lift member relative to the support member and the elevator (Fig 2-3, as seen the support member 216/upper end of the compensator is rigidly connected to the elevator as seen in Fig 2 via sub-adapter 215. As seen in Fig 5A, when the housing 225 and lift member 228/250 are axial moved from support frame 216, and consequently they are moved relative to the elevator 300 as well).  

Regarding claim 10, Wood further teaches wherein the housing has an extended position (Para 0032, slips 245 are extended in the radially outward into a disengaged position relative to tubular 101) and a retracted position (Para 0032, slips 245 are extended in the radially inward into an engaged position relative to tubular 101).  

Regarding claim 11, Wood further teaches wherein a load from the lift member is transferred to the elevator when the housing is in the extended position (Para 0025, “compensator/fill up assembly 220 may disengage the tubular 101, and the gripping apparatus 20 may disengage the tubular string 100, such that the entire load of the tubular string 100 is supported by the elevator 300”, lift member 250 carries at least some frictional load via seals engaged with the tubular 101 see Para 0036).  

Regarding claim 12, Wood further teaches a guide member (Para 0033 “guide pins 226”) coupled to the support member (Fig 4B, guide pins 226 are at least indirectly coupled to 216).  

Regarding claim 13, Wood further teaches a swivel connected between the housing and the lift member (Fig 4B, the housing is construed as additionally comprising assembly 222, there is a “swivel joint 240” between the lift member 228 and the housing portion 222).  

Regarding claim 15, Wood further teaches wherein the support member is in contact with the elevator at both the extended position and the retracted position of the housing (Fig 2, as discussed above and construed, the compensator 220 and consequently it’s support frame 216 remains in contact irrespective of the position of the slips of the housing 225).  

Regarding claim 16, Wood further teaches a spacer member (Fig 2, 3 spacer member is the attachment of 305 to elevator 300 and allows 300 to be held in an axially spaced apart relationship from the other tool systems) disposed below the support member (Fig 2, 3 the spacer member as previously defined is below the compensator 220 of which support member 216 is a part of), wherein the spacer member is in contact with the elevator (Fig 3, spacer member as defined is in contact with elevator 300).  

Regarding claim 17, Wood further teaches a guide member (Fig 2, guide member is the looped attachment of 305 to elevator 300 and allows 300 to be guided into place by travelling member 205) coupled to the support member (Fig 2, 3 the guide member as previously defined is at least indirect in contact with support member/frame 216 of compensator 220), wherein the guide member is at least partially disposed in the elevator (Fig 3, the guide member as defined is disposed in the looped portion of elevator 300).  

Regarding claim 18, Wood teaches a method of connecting a first tubular to a second tubular, comprising: 
supporting a weight of the first tubular using a compensator (Para 0025, “compensator/fill up assembly 220 supporting and compensating the weight of the tubular 101”); 
transferring the weight of the first tubular to an elevator (Para 0025, “The elevator 300 may then engage the tubular string 100, which now includes the tubular 101.”); 
actuating the compensator to lift the first tubular relative to the elevator while maintaining the weight on the elevator (Para 0039, “With the weight of the tubular 101 supported by the compensation cylinders 221 [in the lifted position of Fig 5A and 5B], the traveling member 205 may move the compensator/fill up assembly 220 and the tubular 101 into position for threaded connection with the tubular string 100”; Para 0025, “With […] the compensator/fill up assembly 220 supporting and compensating the weight of the tubular 101, the pin 103 threads into the box 104. The elevator 300 may then engage the tubular string 100, which now includes the tubular 101.”); and 
rotating the first tubular relative to the second tubular for connection (Para 0025, “With the tubular 101 rotating […] the pin 103 threads into the box 104”).  

Regarding claim 19, Wood further teaches wherein actuating the compensator extends a housing (Fig 4A, housing/frame 216) away from a support member (Fig 4A, support member/frame 223) of the compensator (In the actuated state of Fig 5A-5B, housing 216 is extended away from support 223).  

Regarding claim 20, Wood further teaches wherein the support member is in contact with the elevator (Fig 2, support member 223 which is a part of the compensator 220 is at least indirectly in contact with elevator 300).  

Regarding claim 21, Wood further teaches wherein rotating the first tubular relative to the second tubular retracts the housing relative to the support member (Para 0042, once the threaded connection is made via rotation “the process may be repeated” consequently returning the compensator 220 to the retracted state of Fig 4A, 4B.).  

Regarding claim 22, Wood further teaches wherein rotating the first tubular comprises rotating the first tubular relative to the elevator (Para 0042, threaded connection of tubular 101 to string 100 occurs and only then “the elevator 300 may engage the tubular string 100, which now includes the tubular 101.” Accordingly, where the elevator is in a disengaged state, the tubular 101 rotates relative to the elevator).

Regarding claim 23, Wood further teaches wherein the support member contacts an upper surface of the elevator  (Fig 2, support member/frame 216, not specifically labelled in Fig 2, but is a part of the compensator 220, is at least indirectly in contact with the upper surface of the elevator via intermediate components e.g. 205 and 305, and the body of the elevator itself. This is discussed in additional detail in the response to arguments and not repeated again here in its entirety).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20150027732 A1) in view of Bouligny (US 20090065223 A1).

Regarding claim 24, while Wood teaches an exemplary method (Fig 1) and that “elevator 300 may be any device capable of supporting the entire weight of the tubular string 100” (Para 0023), Wood as best understood in light of the indefiniteness issues in the parent claim is silent on that wherein the weight is maintained on the elevator while rotating the first tubular relative to the second tubular for connection.
	Bouligny teaches wherein the weight is maintained on the elevator while rotating the first tubular relative to the second tubular for connection (Para 0005, “power tong may cooperate with an elevator that kicks out from well center to secure to and position an add-on pipe segment for being joined to the pipe string”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wood by having the weight is maintained on the elevator while rotating the first tubular relative to the second tubular for connection as disclosed by Bouligny because cooperatively using both the elevator and a power tong/rotating apparatus 25 of Wood would help to secure the add-on pipe being connected.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/ROBERT E FULLER/Primary Examiner, Art Unit 3676